COURT OF CHANCERY
                                      OF THE
                                STATE OF DELAWARE
PAUL A. FIORAVANTI, JR.                                       LEONARD L. WILLIAMS JUSTICE CENTER
   VICE CHANCELLOR                                               500 N. KING STREET, SUITE 11400
                                                                WILMINGTON, DELAWARE 19801-3734




                                     October 30, 2020


   Richard I. G. Jones, Jr. Esquire            Mr. Brian Skinner, pro se
   Berger Harris LLP                           111 Veronica Lane
   1105 N. Market Street, Suite 1100           Bear, DE 19701
   Wilmington, DE 19801                        skinner.brian@gmail.com


   Catherine Damavandi, Esquire                Skinner Capital, LLC
   Nurick Law Group, LLC                       c/o Mr. Brian Skinner
   501 Silverside Road, Suite 95               56 Leonard Street
   Wilmington, DE 19809                        Apartment 38 BE
                                               New York, NY 10013
                                               skinner.brian@gmail.com

                  Re: Stone & Paper Investors, LLC v. Blanch et al.,
                      C.A. No. 2018-0394-PAF

   Dear Counsel and Mr. Skinner:

           The Court has reviewed Mr. Skinner’s October 26, 2020 letter, seeking

   permission to file a motion for partial summary judgment. Dkt. 280. The basis for

   the motion is that plaintiff Stone & Paper Investors, LLC (“Plaintiff”) has admitted

   that it approved payments and loans made to Skinner Capital, LLC and that Albert

   Carter, a manager of Plaintiff, “had complete control of the American Express card

   in which charges are at issue.” Id.      Mr. Skinner’s letter does not include any
Stone & Paper Investors, LLC v. Blanch et al.
C.A. No. 2018-0394-PAF
October 30, 2020
Page 2 of 3

exhibits or otherwise provide any citation to the discovery record in support of his

request for leave to file a motion for partial summary judgment.

       “There is no ‘right’ to a summary judgment.” Telxon Corp. v. Meyerson,

802 A.2d 257, 262 (Del. 2002). Accordingly, “the court may, in its discretion,

deny summary judgment if it decides upon a preliminary examination of the facts

presented that it is desirable to inquire into and develop the facts more thoroughly

at trial in order to clarify the law or its application.” In re El Paso Pipeline P’rs,

L.P. Deriv. Litig., 2014 WL 2768782, at *9 (Del. Ch. June 12, 2014) (citations

omitted); see also The Williams Cos. v. Energy Transfer LP, 2020 WL 3581095, at

*11 (Del. Ch. July 2, 2020) (“[T]he court in its discretion may determine that a

trial record is necessary in the interests of justice.”).

       This case is scheduled for trial in approximately six weeks, and the parties

have not completed depositions. Having recently decided a motion to dismiss the

Blanch Defendants’ counterclaims and third-party claims (Dkt. 158), presided over

numerous discovery disputes (see, e.g., Dkt. 127, 149, 207, 220, 248, 256, 270),

and a recent motion to amend (Dkt. 197), the Court is familiar with the claims and

issues in this case. Given the close proximity to trial, and that any motion for

partial summary judgment will not obviate the need for trial, the Court concludes

that it is desirable to consider the claims at issue on a full factual record developed
Stone & Paper Investors, LLC v. Blanch et al.
C.A. No. 2018-0394-PAF
October 30, 2020
Page 3 of 3

at trial. Accordingly, Mr. Skinner’s request to file a motion for partial summary

judgment is denied.

      IT IS SO ORDERED.


                                     Very truly yours,

                                     /s/ Paul A. Fioravanti, Jr.

                                     Vice Chancellor



PAF/dtw